t c memo united_states tax_court john r currier petitioner v commissioner of internal revenue respondent docket no 8970-07l filed date jon noel dowat for petitioner karen lynne baker for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with collection of petitioner’s income_tax liabilities relating to through findings_of_fact from through respondent assessed against petitioner income_tax deficiencies relating to and years in issue these deficiencies together with interest and penalties totaled more than dollar_figure on date respondent received from petitioner an offer- in-compromise oic of dollar_figure dollar_figure oic on date respondent accepted the dollar_figure oic for processing on date respondent sent petitioner a letter rejecting the dollar_figure oic rejection letter the rejection letter provided that if petitioner within days from the date of the letter submitted an executed form_656 offer_in_compromise increasing his offer to dollar_figure respondent would recommend acceptance of the dollar_figure oic respondent filled out a form_656 ie typed in petitioner’s name and address checked the relevant boxes identified the years in issue and listed the amount offered as dollar_figure and enclosed it with the rejection letter from date to date lloyd s myster petitioner’s certified_public_accountant and attorney sent respondent multiple faxes in which myster offered to increase the oic to dollar_figure dollar_figure offer and asked whether another form_656 was necessary on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing in a fax sent date respondent explained that the dollar_figure offer was not sufficient because it was less than the acceptable dollar_figure amount set forth in the rejection letter on date petitioner timely sent respondent a request for a collection_due_process_hearing cdp request petitioner attached to the cdp request a dollar_figure cashier’s check in the cdp request myster wrote taxpayer has enclosed the check for dollar_figure for full settlement of the compromised periods and attached is a check to full pay the taxpayers sic offer_in_compromise respondent applied the dollar_figure payment to petitioner’s unpaid income_tax liabilities relating to the years in issue on date petitioner submitted a dollar_figure oic based on doubt as to collectibility dollar_figure oic to the holtsville new york office on date respondent sent petitioner a letter accepting the oic for processing and stating that the dollar_figure oic would be sent to the appeals employee handling his cdp request in date petitioner’s cdp request was transferred to respondent’s st paul minnesota office in date petitioner’s tax_liability including interest and penalties had risen to more than dollar_figure respondent on date sent myster a fax explaining that the dollar_figure check was applied to petitioner’s tax account because no oic was pending and the check was not submitted with a form_656 the fax also included a rejection letter relating to the dollar_figure oic in the letter respondent stated that based on petitioner’s reasonable collection potential in dollar_figure would be an acceptable offer for an amended oic on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed collection action relating to the years in issue on date petitioner while residing in minnesota filed his petition with the court opinion petitioner does not dispute the underlying tax_liabilities where the validity of the liability is not at issue the court reviews the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 to establish that the commissioner abused his discretion the taxpayer must show that the commissioner’s actions were arbitrary capricious or without sound basis in law or fact see 129_tc_107 112_tc_19 sec_6330 provides that in making a determination the appeals officer must verify that the requirements of applicable law and administrative 1unless otherwise indicated all section references are to the internal_revenue_code procedure have been met consider the issues raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection be no more intrusive than necessary petitioner contends that respondent abused his discretion by not treating the dollar_figure payment either as an acceptance of or as a deposit relating to petitioner’s oic sec_7122 provides the exclusive method of effectuating an oic 340_f3d_659 8th cir citing 278_us_282 payments submitted with or during the pendency of an oic are considered deposits and will not be applied to the liability until the offer is accepted sec_301_7122-1 proced admin regs if an oic is withdrawn or deemed nonprocessable any deposit will be returned to the taxpayer id for the following reasons respondent’s application of the payment to petitioner’s outstanding income_tax liabilities was not an abuse_of_discretion first petitioner through myster 2petitioner also contends that his right to due process was violated when respondent knew that petitioner was represented by counsel but called petitioner directly petitioner contends that respondent violated subsec a of sec_6304 fair tax collection practices and is subject_to a sec_7433 claim we do not have jurisdiction over such claims see sec_7433 did not follow the proper procedure for submitting the dollar_figure payment see sec_301_7122-1 proced admin regs revproc_2002_26 2002_1_cb_746 respondent in the rejection letter stated that an amended oic should be submitted on a form_656 to facilitate the process respondent attached to the letter an oic of dollar_figure for petitioner to simply sign date and return petitioner failed to do so second respondent and petitioner simply did not have an agreement see 108_tc_320 stating that ‘a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms’ quoting manko v commissioner t c memo affd without published opinion 208_f3d_205 3d cir petitioner’s dollar_figure check did not constitute full payment of his tax_liabilities and petitioner did not enter into a binding agreement with respondent to compromise his tax_liabilities relating to the years in issue see 129_tc_178 n stating that cashing a check does not mean that the irs has accepted the offer 3petitioner contends that respondent abused his discretion by not responding to the dollar_figure offer we disagree petitioner through myster did not follow proper procedures for submitting the dollar_figure offer as an oic and respondent in the date fax explained that the dollar_figure offer was not acceptable because it was less than the acceptable dollar_figure amount see sec_301_7122-1 and d proced admin regs revproc_2003_71 2003_2_cb_517 citing colebank v commissioner tcmemo_1977_46 affd without published opinion 610_f2d_999 d c cir and howard v commissioner t c memo respondent’s rejection letter stated that an oic of dollar_figure would be recommended for acceptance but did not obligate respondent to accept a dollar_figure or dollar_figure oic third the payment was not a deposit relating to an oic because the check was not submitted with or during the pendency of an oic we note that revproc_2002_26 supra provides that the internal_revenue_service will in certain circumstances follow a taxpayer’s specific written directions as to the application of a voluntary payment respondent however could not have followed petitioner’s instructions ie to full pay petitioner’s oic because no pending oic existed at the time respondent received the payment in sum respondent did not abuse his discretion contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
